DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      PETER J. PRYGELSKI, III,
                             Appellant,

                                    v.

 FEDERATED NATIONAL HOLDING COMPANY, a Florida corporation,
                       Appellee.

                              No. 4D17-2684

                           [February 8, 2018]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Mily Rodriguez Powell, Judge; L.T. Case
No. CACE-17-004342(03).

  Christopher S. Prater and Jonathan Pollard of Pollard PLLC, Fort
Lauderdale, for appellant.

  Tara S. Pellegrino, Steven Ellison and Kristin M. Ahr of Broad and
Cassel LLP, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.